DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 193.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 198.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid line (claims 8 and 9) connection for a pneumatic distribution system for an agricultural air seeder, the fluid line connection comprising: a female connector having an inside diameter with a groove, a male connector configured for internal assembly with the female connector, the male connector having an engagement mechanism configured to engage the groove and retain the male connector to the female connector to form a seal when the female connector is rotatingly assembled with the male connector further comprising: a fitting connector configured to retain a primary tube thereon, the fitting connector configured for assembly with the female connector, and a locking ring configured to attach to the female connector and retain the fitting  connector with the female connector, the female connector and the locking ring each include a plurality of threads to threadingly engage each other; and (Claim 13-16) the fluid line connection for a pneumatic distribution system for an agricultural air seeder, the fluid line connection comprising: a female connector having an inside diameter has an internal retention mechanism, a male connector configured for assembly with the female connector, the male connector having an external tab configured to engage the internal retention mechanism and retain the male connector to the female connector to form a seal when  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 8 and 13 recite similar language to a fluid line connection for a pneumatic distribution system for an agricultural air seeder, the fluid line connection comprising: a female connector having an inside diameter has an internal retention mechanism; a male connector configured for assembly with the female connector, the male connector having an external tab configured to engage the internal retention mechanism and retain the male connector to the female connector to form a seal when the male connector is assembled with the female connector; a fitting connector configured to retain a primary tube thereon, a portion of the fitting connector received in the female connector; and a locking ring configured to attach to the female connector and retain the fitting  connector with the female connector. However, the original disclosure is silent on this configuration/embodiment of the invention, so the original disclosure does not support the claim language. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by US 1033187, Metzger.
	In regards to claim 1, in Figures 2-4 and paragraphs detailing said paragraphs, Metzger discloses a fluid line connection for a pneumatic distribution system for an agricultural air seeder, the fluid line connection comprising: a female connector (5) having an inside diameter with a groove; and a male connector (8) configured for internal assembly with the female connector, the male connector having an engagement mechanism (17) configured to engage the groove and retain the male connector to the female connector to form a seal when the female connector is rotatingly assembled with the male connector.
	In regards to claim 2, in Figures 2-4 and paragraphs detailing said paragraphs, Metzger discloses the groove includes a first groove portion (12) that extends along a longitudinal axis of the female connector to connect with a second groove (14) portion that extends laterally from the first groove portion.

	In regards to claim 4, in Figures 2-4 and paragraphs detailing said paragraphs, Metzger discloses the groove includes a locking feature (16), and the external tab includes a receiver configured to retain the locking feature therein.
	In regards to claim 5, in Figures 2-4 and paragraphs detailing said paragraphs, Metzger discloses the external tab includes a ramp groove configured to guide the locking feature into the receiver when the female connector is assembled with the male connector.
In regards to claim 7, in Figures 2-4 and paragraphs detailing said paragraphs, Metzger discloses the engagement mechanism on the male connector is an external tab.
In regards to claim 10, in Figures 2-4 and paragraphs detailing said paragraphs, Metzger discloses a primary tube having an outside diameter configured to assemble with the inside diameter of the female connector.
In regards to claim 11, in Figures 2-4 and paragraphs detailing said paragraphs, Metzger discloses a sealing member (11) positioned on an outer surface of the male connector, wherein the sealing member is configured to engage and form a second seal with the inside diameter of the female connector.

Claim(s) 1, 4-7, 10-12 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by US 193166, Littlejohn.

	In regards to claim 4, in Figures 2-4 and paragraphs detailing said paragraphs, Littlejohn discloses the groove includes a locking feature (16), and the external tab includes a receiver configured to retain the locking feature therein.
	In regards to claim 5, in Figures 2-4 and paragraphs detailing said paragraphs, Littlejohn discloses the external tab includes a ramp groove configured to guide the locking feature into the receiver when the female connector is assembled with the male connector.
In regards to claim 6, in Figures 2-4 and paragraphs detailing said paragraphs, Littlejohn discloses the female connector has an outer surface that includes a plurality of engagement features.
In regards to claim 7, in Figures 2-4 and paragraphs detailing said paragraphs, Littlejohn discloses the engagement mechanism on the male connector is an external tab.

In regards to claim 11, in Figures 2-4 and paragraphs detailing said paragraphs, Littlejohn discloses a sealing member (C) positioned on an outer surface of the male connector, wherein the sealing member is configured to engage and form a second seal with the inside diameter of the female connector.
	In regards to claim 12, in Figures 2-4 and paragraphs detailing said paragraphs, Littlejohn discloses wherein the female connector includes a second internal retention mechanism opposite the groove; and a primary tube having an outside engagement mechanism configured to assemble with the second internal retention mechanism of the female connector to fluidly connect the primary tube to the male connector.
	In regards to claim 17, in Figures 2-4 and paragraphs detailing said paragraphs, Littlejohn discloses a  fluid line connection for a pneumatic distribution system for an agricultural air seeder, the fluid line connection comprising: a male connector (B) having a plurality of threads on an exterior surface, the plurality of threads of the male connector configured to engage a plurality of threads on a locking ring (A) to retain the male connector to the locking ring to form a seal; a fitting connector (to the right of B) configured to retain a primary tube thereon, the fitting connector having an engagement feature sized to assemble with the locking ring; and a locking ring having a plurality of threads and a receiving portion on an interior surface, the receiving portion configured to receive the engagement feature of the fitting connector therein to retain the fitting 
In regards to claim 18, in Figures 2-4 and paragraphs detailing said paragraphs, Littlejohn discloses a length of each of the plurality of threads on the male connector is less than a circumference of the male connector, each of the plurality of threads having a planar portion that extends between a ramp portion and a stop portion, and a length of each of the plurality of threads on the locking ring corresponds to the length of each of the plurality of threads on the male connector.
In regards to claim 19, in Figures 2-4 and paragraphs detailing said paragraphs, Littlejohn discloses the fitting connector includes a plurality of barbs configured to retain the primary tuber thereon.
	In regards to claim 20, in Figures 2-4 and paragraphs detailing said paragraphs, Littlejohn discloses the fitting connector includes a split end connector having a length sufficient to support the primary tube from bending movement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679